Citation Nr: 9924524	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  98-20 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury to include a disability manifested by dizziness.  

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a headache disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The veteran served on active military duty from November 1963 
to April 1967.  

This appeal arises from July and August 1998 rating actions 
of the Boston, Massachusetts, regional office (RO).  In those 
decisions, the RO denied service connection for residuals of 
a head injury.  

Previously, on a VA Form 21-526, Veteran's Application For 
Compensation Or Pension (Application) which was received at 
the RO in December 1968, the veteran raised, in pertinent 
part, the issue of entitlement to service connection for 
headaches.  Thereafter, in April 1969, the RO informed the 
veteran that the RO had denied his claim for service 
connection for headaches.  The RO attached to this 
notification a discussion of the veteran's appellate rights.  
Importantly, however, the veteran failed to submit a notice 
of disagreement with this denial.  Consequently, the RO's 
April 1969 denial of service connection for headaches is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 19.118, 19.153 (1969); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1998).  

Throughout the current appeal, the veteran has contended 
that, as a result of an in-service injury to his head, he now 
experiences both headaches and dizziness.  Because the 
veteran's current claim for service connection includes, in 
part, service connection for headaches, the Board of 
Veterans' Appeals (Board) concludes that two separate 
questions must be addressed, especially in light of the prior 
final denial.  In other words, the Board will consider the 
claim of entitlement to service connection for residuals of a 
head injury to include a disability manifested by dizziness, 
as well as the issue of whether new and material evidence has 
been received sufficient to reopen the previously denied 
claim of entitlement to service connection for a headache 
disability.  Consequently, the claim of service connection 
for residuals of a head injury, including dizziness, as 
addressed in the decision below contemplates only injury 
residuals other than headaches.

(The claim to reopen will be addressed in the remand that 
follows the decision below.)

The Board notes that, in March 1999, correspondence was 
received from the veteran's representative in which claims of 
service connection for back, stomach, and psychiatric 
disabilities were raised.  These issues are referred to the 
RO for appropriate action.


FINDING OF FACT

The record contains no competent evidence associating any 
disability resulting from a head injury, including a disorder 
manifested by dizziness, that the veteran may have to his 
active military duty.  


CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of a head injury to include a disability manifested by 
dizziness is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. § 3.303 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question that must be resolved is whether the 
veteran has presented evidence that the claim is well 
grounded.  See 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim, one that appears to 
be meritorious.  See Murphy, 1 Vet.App. at 81.  An allegation 
that a disorder is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  See 38 U.S.C.A. § 5107(a); 
Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).  
In order for a claim of service connection to be well 
grounded, there must be proof of present disability.  Brammer 
v. Derwinski, 3 Vet.App. 223 (1992); see also Rabideau v. 
Derwinski, 2 Vet.App. 141, 143 (1992) (requiring, for a 
well-grounded claim, competent evidence that a veteran 
currently has the claimed disability).  In addition, there 
must also be evidence of incurrence or aggravation of a 
disease or injury in service.  See Caluza v. Brown, 
7 Vet.App. 498 (1995).  The veteran must also submit medical 
evidence of a nexus between the in-service disease or injury 
and current disability.  Id.  

Where the issue is factual in nature (e.g., whether an 
incident or injury occurred in service), competent lay 
testimony, including the veteran's testimony, may constitute 
sufficient evidence to establish a well-grounded claim; 
however, if the determinative issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  A lay person 
is not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet.App. 492, 494 (1992).  However, where the issue does 
not require medical expertise, lay testimony may be 
sufficient.  See Layno v. Brown, 6 Vet.App. 465, 469 (1994).  

Throughout the current appeal, the veteran has asserted that, 
during his active military duty, he sustained a head injury 
which resulted in a disability manifested by dizziness.  
Specifically, in statements received at the RO in February 
and March 1998, the veteran contended that, while stationed 
aboard the U.S.S. Mauna Loa in 1966, an explosion occurred 
which caused him to be blown out of the hatch, to hit his 
head, and to be rendered unconscious.  

In support of these contentions, the veteran submitted a 
letter written by a fellow serviceman in January 1998.  
According to this letter, the fellow serviceman explained 
that he had served aboard the U.S.S. Mauna Loa with the 
veteran and that, while they were trying to extinguish a fire 
on this ship in August 1966, the veteran "exited the 
space," struck his head on a stanchion, and collapsed on 
deck.  The fellow serviceman stated that the veteran 
"sustained a head injury and loss of consciousness, but 
returned to duty after a few days."  

The service medical records are negative for complaints of, 
treatment for, or findings of residuals of a head injury, 
including a disability manifested by dizziness.  The 
separation examination which was conducted in March 1967 
demonstrates that the veteran's head, face, neck, and scalp 
were normal and that he had a half-inch scar on the right 
side of his forehead.  

According to the post-service medical records which have been 
obtained and associated with the claims folder, during the 
veteran's January 1977 hospitalization for a 
septo-rhinoplasty for a diagnosed naso-septal deformity and 
nasal deformity, he reported that he had injured his nose in 
an accident "about ship" in 1966.  The veteran did not 
describe any other injury sustained as a result of the 1966 
accident.  In fact, the veteran's past history was described 
as "completely unremarkable."  

Subsequently, in May 1980, when the veteran complained of 
intermittent left-sided headaches "occasioned particularly 
by working in the sun or hot area," he reported having a 
history of a left-sided head injury in 1973 when a brick wall 
fell.  The veteran also stated that he was unconscious for an 
undetermined period.  He denied a skull fracture or seizures.  
Examination showed pupils which were equal and reactive to 
light and accommodation, normal fundi, and normal finger to 
nose coordination.  

During an approximately one-and-a-half week hospitalization 
between March and April 1989 for alcohol detoxification, the 
veteran reported a seizure activity during a blood-drawing 
episode.  As witnessed by staff, the veteran described a 
vague feeling of dizziness and light-headedness which led to 
a loss of control and a falling to the floor with some 
tonic/clonic motions lasting for "approximately seconds."  
The veteran also explained that these symptoms had occurred 
once before while having blood drawn.  In October 1990, the 
veteran reported that he had "passed out."  The veteran 
described having a history of a seizure during blood-drawing 
at a 1989 hospitalization as well as a history of a seizure 
on a previous blood-drawing episode.  

At a VA examination conducted in July 1991, the veteran did 
not complain of any residuals of a head injury, including 
dizziness.  In fact, this evaluation specifically 
demonstrated that the veteran's head, face, and neck were 
normal.  Consequently, the examiner did not diagnose any 
residuals of a head injury.  

Subsequently, at an October 1996 VA general medical 
examination, the veteran reported that, following an 
explosion abroad a ship while on active duty in 1965, he was 
"knocked off" but "thought he was okay."  He, therefore, 
continued his tour without making any complaints.  However, 
he also reported at the October 1996 examination that "his 
problems started since."  The veteran cited back pain as 
well as symptoms of occasional dizziness on and off.  The 
examiner noted that the veteran's history of seizures was 
"probably related to his alcohol [abuse]."  Examination of 
the veteran's head, eyes, ears, nose, and throat was 
unremarkable.  The examiner did not diagnose any residuals of 
a head injury, including a disability manifested by 
dizziness.  Although the veteran underwent a detailed 
neurological evaluation later that same day, the examination 
centered on his chronic low back pain.  

The Board acknowledges the lay statements from both the 
veteran and the fellow serviceman which contend that the 
veteran incurred residuals of a head injury, including a 
disability manifested by dizziness, during his active 
military duty and that he has continued since that time to 
experience symptoms resulting from this in-service injury.  
According to the post-service medical records, however, no 
diagnosed residual of a head injury, including a diagnosed 
disability manifested by dizziness, has been made.  Although 
the veteran reported at the October 1996 VA general medical 
examination that he has experienced dizziness "on and off" 
since the in-service explosion aboard the ship upon which he 
had been stationed, the examination did not demonstrate any 
residual head disability of this in-service injury, including 
any disability manifested by dizziness.  

Significantly, the record contains no competent evidence 
attributing any disability resulting from a head injury, 
including a disorder manifested by dizziness, that the 
veteran may have to his active military duty.  Competent 
medical evidence of a nexus between current disability and 
the veteran's military service is required for a finding of a 
well-grounded claim.  See Jones v. Brown, 7 Vet.App. 134 
(1994).  Such evidence is lacking in this case.  In other 
words, no one with sufficient expertise has provided an 
opinion that the veteran has a disability resulting from an 
in-service head injury (including a disorder manifested by 
dizziness), either having its onset during service or as the 
product of continued symptoms since service.  Consequently, 
the veteran's claim of service connection for residuals of a 
head injury to include a disability manifested by dizziness 
must be found to be not well grounded.  Caluza, supra.  


ORDER

Service connection for residuals of a head injury to include 
a disability manifested by dizziness is denied.  


REMAND

As the Board previously discussed in the Introduction, the 
RO, in April 1969, informed the veteran of the denial of his 
claim for service connection for a headache disability.  
According to the April 1969 notification letter, the RO's 
denial was based upon a determination that no residual 
headache disability was shown on the veteran's last 
examination, despite records of in-service treatment for 
headaches.  The RO further explained that evidence to 
establish continuity as well as resultant disability must be 
received before further action could be taken.  

During the current appeal for service connection for 
residuals of a head injury, the veteran cited both headaches 
and dizziness as the symptoms resulting from the alleged 
in-service trauma.  A complete and thorough review of the 
claims folder reveals that the RO has considered the current 
claim for service connection for residuals of a head injury 
without regard to the prior denial.  Importantly, however, 
the finality of the RO's April 1969 denial of service 
connection for a headache disability mandates that the 
veteran's current claim for such a disorder be considered a 
claim to reopen.  See 38 U.S.C.A. § 5108 (West 1991) and 
38 C.F.R. § 3.156 (1998).  See also 38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 19.118, 19.153 (1969); and 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).  Consequently, as 
the Board discussed in the Introduction, consideration must 
be given to whether new and material evidence has been 
received sufficient to reopen the claim of entitlement to 
service connection for a headache disability.

In the statement of the case furnished to the veteran in 
October 1998 in conjunction with the current appeal, the RO 
did not provide him with the appropriate laws and regulations 
governing the adjudication of whether new and material 
evidence has been received sufficient to reopen the claim for 
service connection for a headache disability.  Furthermore, 
no supplemental statement of the case was subsequently 
furnished to the veteran to correct the deficiencies of the 
statement of the case.  

In this regard, the Board notes that a statement of the case 
must be complete enough to allow an appellant to present 
written and/or oral arguments before the Board.  
Specifically, the statement of the case must contain a 
summary of the evidence in the case, a summary of the 
applicable laws and regulations (with appropriate citations), 
a discussion of how such laws and regulations have been 
applied, the determination of the agency of original 
jurisdiction on each issue, and the reasons for each such 
determination.  38 U.S.C.A. § 7105(d)(1) (West 1991) and 
38 C.F.R. § 19.29 (1998), see also 38 C.F.R. § 19.31 (1998) 
(a supplemental statement of the case will be furnished to 
the appellant and his or her representative, if any, when a 
material defect in the statement of the case or a prior 
supplemental statement of the case is discovered or when, for 
any other reason, the statement of the case or a prior 
supplemental statement of the case is inadequate).  

In order to correct the deficiency evident in the October 
1998 statement of the case--namely, that the laws and 
regulations applicable to the adjudication of claims to 
reopen were not addressed, a remand is required.  
Accordingly, the case is remanded to the RO for the 
following:  

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal. 

2.  When the development has been 
completed to the extent indicated, the RO 
should take adjudicatory action on the 
issue of whether new and material 
evidence has been received sufficient to 
reopen the claim of entitlement to 
service connection for a headache 
disability.  If the benefit sought is not 
granted, a supplemental statement of the 
case should be issued.  The supplemental 
statement of the case should comply fully 
with the requirements of 38 U.S.C.A. 
§ 7105 and 38 C.F.R. §§ 19.29 and 19.31, 
including a recitation of all laws and 
regulations applicable to claims to 
reopen.  The veteran and his 
representative should be given the 
appropriate time in which to respond.  

Thereafter, the case, in accordance with the current 
appellate procedures, should be returned to the Board for 
further appellate review.  The purpose of this remand is to 
satisfy due process requirements.  No action is required of 
the veteran until he receives further notice.  By this 
remand, the Board intimates no opinion as to the final 
outcome of the veteran's claim to reopen.  

Again, the Board notes that the veteran has the right to 
submit additional evidence and argument on this matter which 
is being remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals







